DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William E Kuss on February 26, 2021.

The application has been amended as follows: 
Claim 2:  Delete the colon in line 2 of the claim following the term “wherein”.
Claim 4:  Delete the colon in line 2 of the claim following the term “wherein”.
Claim 5:  Delete the colon in line 2 of the claim following the term “wherein”.
Claim 6:  Delete the colon in line 2 of the claim following the term “wherein”.
Claim 7:  Delete the colon in line 2 of the claim following the term “wherein”.
Claim 9: Delete the colon in line 1 of the claim following the term “wherein”.
Claim 10:  Delete the colon in line 1 of the claim following the term “wherein”.
 Claim 12:  Delete the colon in line 2 of the claim following the term “wherein”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   Applicant claims a fiber reinforced polymer composite material as recited in claim 1.
	The closest prior art, Kawamura et al., JPH11-200798, teaches a composite comprising a resin impregnated and solidified into a fiber layer composite of a large number of reinforcing fibers wherein the fiber layer comprises an inner layer portion formed of glass fibers and an outer layer portion formed of polyvinyl alcohol (PVA) [vinylon] fibers wherein the process is pultrusion.  Kawamura fails to teach or suggest that a chemical fabric selected from the group consisting of plain cloth, twill and sateen covers the reinforced fibers so as to avoid exposure of the reinforce fibers to an outside surface of the composite material.  Additionally, Kawamura fails to teach or suggest that the chemical fabric has a grammage in the range of 10-1800 g/m2.

	In summary, claims 1-2 and 4-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786